DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31MAY2022 has been entered.
Response to Arguments
The Amendment filed 31MAY2022 has been entered. No new matter has been entered. See also MPEP 2163.05.III. regarding inherently supported ranges. Applicant's arguments filed 31MAY2022 have been fully considered.
Regarding the arguments, it appears from the Applicant moving the goal post of various measurements that the claimed values are not critical and are about the typical expected values of feed spacers known in the art, which may be optimized. 
HIROKAWA (par. [0001]), JOHNSON (C8//L48-63), and DEN BOESTERT (new reference; par. [0019]) all teach feed spacer tweaks to optimize pressure drop and polarization.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding JOHNSON, the reference teaches a feed spacer formed of a plurality of parallelograms having an acute angle of less than 70º (abstract) including a symmetric feed spacer having equal strand spacing of both sets of filaments (C13/L61-64)- e.g. a rhombus. See also properties of rhombus (https://mathworld.wolfram.com/Rhombus.html).
Strand spacing or the gap between strands is inversely related to strands per inch (SPI). A large strand spacing (e.g. 10 mm) will have a small SPI (e.g. 2.55). JOHNSON teaches the goal is to maintain a high void fraction and homogeneous utilization of membrane (C13/L5-11,L57-65). The actual value of the strand spacing does not appear to be critical. Other ways of avoiding nesting may be utilized to maintain an open structure. The Applicant states that their feed spacer does not have that problem with a third set of strands, of which the solution is already known in the art (HIROKAWA Fig. 6). HIROKAWA also states that the appropriate spacing may be selected for the desired pressure drop (par. [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIROKAWA (JP 2005-305422) in view of JOHNSON (US 6881336) in view of DEN BOESTERT (US 20090014359).
Regarding claim 1, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a feed spacer having a three-layer structure for reverse osmosis (RO) membranes (par. [0002]), comprising:
a first set (Fig. 6A #15), in which a plurality of strands is positioned in parallel;
a second set (Fig. 6A #17), which crosses the first set forming cross points, and is formed of a plurality of parallel strands; and
a third set (Fig. 6A #16), which is capable of being positioned in parallel to a flow direction of raw water and is formed of a plurality of parallel strands (par. [0045]),
wherein the third set is positioned e.g. between the first and second sides (par. [0045]; Figs. 6A-C); and
wherein an angle between the strands of the first set and strands of the second set is e.g. 60° to 120° (par. [0049]).
HIROKAWA does not teach the claimed angle range of 50-55°.
HIROKAWA teaches that properties such as angle and strand spacing of the membrane may be optimized as a results-effective variable to control the pressure loss and the concentration polarization effect (par. [0035,0047]).
JOHNSON teaches a spiral wound element with improved feed space (title, Figs.) including a feed spacer formed of a plurality of parallelograms (abstract) having an acute angle of e.g. 50.7° (C16/L2-3), which anticipates the claimed range of 50-55. JOHNSON teaches an acute angle improves efficiency (C6/L1-6).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the angle of HIROKAWA’s feed spacer with the acute angle and length of JOHNSON in order to improve efficiency and performance of the RO membrane. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
HIROKAWA does not teach a gap between the strands is e.g. 6-12 mm. However, DEN BOESTERT teaches a filter membrane (abstract, Figs.) including a feed spacer (Fig. 1 #20; Fig. 2 #60) having a gap between the strands of 5-10 mm (par. [0041]), which overlaps the instantly claimed range of 6-12 mm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Furthermore DEN BOESTERT teaches improved membrane performance by, e.g. modulating the turbulence on the feed side of the membrane, which prevents membrane fouling (par. [0012-0014]). Note that this is also appreciated in HIROKAWA (par. [0013]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify/modify the gap of the strands of HIROKAWA’s feed spacer to be optimized in the desired range as is known in the art in order to improve membrane performance by reducing membrane fouling. The references are combinable, because they are in the same technological environment of RO membranes. See MPEP 2141 III (A) and (G).
Regarding the length, one having ordinary skill in the art may estimate the typical length value using typical values known in the art:
Strand spacing: 5-10 mm (DEN BOESTERT par. [0041])
Parallelogram: rhombus (equal strand spacing; JOHNSON C13/L61-64)
Angle: 50.7° (JOHNSON C16/L2-3)
wherein a length between cross points of the first and second sets is e.g. 9,037 to 18,070 μm (see detailed calculation below; note that a symmetric feed spacer has equal strand spacing of both sets of filaments; JOHNSON C13/L61-64), which overlaps the claimed range of 10,720 μm to 12,000 μm, and therefore would be obvious to one having ordinary skill in the art. The length is related to the angle and strand spacing simply by geometry and is obviously results-effective variable that affects the feed spacer structure and properties (e.g. pressure drop and concentration polarization; JOHNSON C8/L48-63).  Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to optimize the length in the desired claimed range as a results-effective variables.  See MPEP 2144.05 II, A & B.
Calculation details:
The length may be estimated from trigonometry:

    PNG
    media_image1.png
    262
    343
    media_image1.png
    Greyscale

b=6mm; strand spacing; α=50.7º; hydrodynamic angle
~1/2α=β=25.35º; Cos(β)=a/b; a=b*cos(β)=6mm*cos(25.35*PI/180)=5.422
2*a=10.84mm=10,084µm length.
Regarding claim 5, HIROKAWA teaches a diameter of the strands forming each of the first set, the second set, and the third set is 0.1-0.5 mm (100-500 microns; par. [0049]), which overlaps the instantly claimed range of 167-300 μm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 6, HIROKAWA teaches the feed spacer has a thickness of 0.5-1mm (500-1,000 microns), which is so close to the claimed range of 500 μm to 900 μm so as to effectively be anticipated with sufficient specificity. If not anticipated, then the instantly claimed range is overlapping and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 7, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a reverse osmosis filter module (par. [0002]) comprising the feed spacer of claim 1 (see rejection of claim 1, which is incorporated by reference).
Regarding claim 8, HIROKAWA teaches the reverse osmosis filter module includes:
a tube including an opening accommodating a permeating liquid in a longitudinal direction (abstract); and
a reverse osmosis membrane, which are extended from the tube in an outside direction and are wound around a circumference of the tube (abstract), and
the spacer is in contact with the reverse osmosis membrane and is wound around the circumference of the tube (abstract).
Regarding claim 9, HIROKAWA teaches the spacer is formed of the first to third sets, and the first and second sets are in contact with the reverse osmosis membrane, and the third set is not in contact with the reverse osmosis membrane (see Figs. 6A-C; abstract).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777